DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 21 is/are objected to because of the following informalities:  
In claim(s) 21, “clustering algorithm.;” should be changed to --clustering algorithm;--.
In claim 21, “the analytic module” should be changed to --an analytic module--.
  	Appropriate correction is required.

	
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim(s) 21-40 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 21 
Step 2A, prong 1
	The claim recites the limitations:
an annotator… that annotates the input data to produce an annotated input data structure….classify variables of the annotated input data structure into clusters to 

Step 2A, prong 2
 	In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of analytics engine, an annotator that receives input data derived from the sensed data and/or control data of a controlled machine.  These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  The limitation 

Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of analytics engine, an annotator that receives input data derived from the sensed data and/or control data of a controlled machine which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). The recitation of architectural drawing amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)).  The limitation “that receives input data derived from the sensed data and/or control data of a controlled machine”  amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).



Step 2A, prong 1
	The claim recites the limitations:
an annotated input data structure….classify variables of the annotated input data structure into clusters to produce an output data structure based upon the classification, wherein.... performs selection of lower-dimensional input space based on information content of the annotated data, and creates an augmented data set automatically for augmenting distances between identified classes; sending the output data structure for use by a controller to control the controlled machine based on the output data structure; wherein the analytics module automatically and without human intervention implements alarm management based upon the classification to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms.  Under the broadest reasonable interpretation, these limitations are cover a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a ment36al process, then it falls within the “Mental Process” grouping of abstract ideas. 

Step 2A, prong 2
 	In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of analytics engine performs selection of lower-dimensional input space based on information content of the annotated data, and creates an augmented data set 

Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of analytics engine performs selection of lower-dimensional input space based on information content of the annotated data which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). The recitation of architectural drawing amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)).  The limitation “selection of lower-dimensional input space based on information content of 

The claim 36 
Step 2A, prong 1
	The claim recites the limitations:
an annotated input data structure….classify variables of the annotated input data structure into clusters to produce an output data structure based upon the classification; sending the output data structure for use by a controller to control the controlled machine based on the output data structure; wherein the analytics module automatically and without human intervention implements alarm management based upon the classification to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms.  Under the broadest reasonable interpretation, these limitations are cover a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. 

Step 2A, prong 2
 	In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of 

Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of analytics engine, an annotated input data structure that comprising annotated data derived from the sensed data and/or control data of a controlled machine which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). The recitation of architectural drawing amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive 
Claim(s) 22-30, 32-35, and 37-40 is/are merely elaborate on abstract idea and do not add any additional elements that provide a practical application or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (U.S. 2015/0379111), in view of Walker (U.S. 2017/0236071), further in view of Chin (U.S. 2008/0103736), further in view of Scorcioni (U.S. 8,090,167), and further in view of Zhang (U.S. 2007/0088882).

Hwang discloses substantially all of the elements, a non-transitory computer readable medium, (a non-transitory computer-readable medium, paragraph [0047]; Fig. 7) storing a program causing a computer to execute a method for a physical processor, (central processor, paragraph [0045]; Fig. 7) comprising: 
receiving an annotated input data structure derived from input data comprising sensed data and control data of a controlled machine, wherein the annotated input data structure is derived by naming the input data, selecting the input data, or selecting one or more parameters of interest in the input data to produce the annotated input data structure, (receive sensor data from a plurality of building automation systems and categorizing each of the plurality of building (residential building, educational building, commercial building, industrial building) automation systems, paragraph [0004], [0041]; Fig. 5, 3); 
acting upon the annotated input data structure to classify variables of the annotated input data structure into clusters to produce an output data structure based upon the classification, wherein the analytics engine automatically identifies a subset of the annotated input data, (received data a plurality of building automation systems, each of the plurality of building automation systems may be categorized, each of the plurality of building automation systems may be sorted by category, and analyzed according to the category of each building automation system, categories may include residential building systems, educational building systems, commercial building systems, … medical care building systems, paragraph [0041], [0004]; Fig. 5, 3; wherein “the subset of the annotated input data” is each category of building correspond to a subset of building among the plurality of buildings). and applies 
Although, Hwang discloses substantially all of the elements, Hwang fails specifically disclose annotates the input data to produce an annotated input data structure.
Walker discloses the collection alarm annotations may be notations separately made or developed by machine operators or maintenance specialists that relate to the nature, type, or severity of the alarm condition, (paragraph [0018]; Fig. 2).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify the teaching of Hwang which provide analyzing the data generated by the plurality of building automation systems according to the category of each building automation system to include the teaching of Walker to include notations separately made or developed by machine operators or maintenance specialists that relate to the nature, type as taught by Walker to provide for notation to separate the input data into the type to make it easy for classification.
 Although, Hwang and Walker discloses substantially all of the elements, Hwang fails specifically disclose executing an analytics engine by the processor, instantiated upon occurrence of an event of the controlled machine and without human intervention.
Chin teaches a computer system that can detect a hang condition of the system that can automatically launch the analysis engine to assess the condition, (paragraph [0031]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify the teaching of Hwang which 
Although, Hwang, Walker, and Chin discloses substantially all of the elements, Hwang fails specifically disclose applies automated physics-based modeling to generate features that can be used to augment raw measurements as inputs to a clustering algorithm.
Scorcioni discloses raw measurements associated with the selected metrics of interest may be gathered on the digitally reconstructed neurons, then the raw measurements clustered into the groups, (col. 7, lines 55-60; Fig. 14; wherein “physical-based modeling” is “metrics”).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify the teaching of Hwang which provide analyzing the data generated by the plurality of building automation systems according to the category of each building automation system to include the teaching of Scorcioni to include gather raw measurements associated with the selected metrics of interest on the reconstructed neurons, then clustered into the groups as taught by Scorcioni for allow to selected different metric of interest to cluster the data into the groups.
Although, Hwang, Walker, and Chin discloses substantially all of the elements, Hwang fails specifically disclose sending the output data structure for use by a controller 
Zhang teaches the information classifying module is configured for classifying the status information according to couplings of the motherboard, and each kind of status information corresponds to an alarm category, and each alarm category corresponds to an alarm sound; alarming module is configured for alarming if any status information of the motherboard does not comply with the corresponding working condition parameters set in the configuration file, this means that the motherboard has an abnormity, the alarming module determines the alarm category when there is an abnormity with any couplings of the motherboard, and further sets a corresponding alarm sound for the coupling,  (paragraph [0015]-[0029]; Fig. 2-3).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify the teaching of Hwang’s system to include determine the alarm category when there is abnormily with any couplings of the motherboard as taught by Zhang for alert the user there is a product does not comply with the corresponding working condition parameters set.

(Claim 24)
The combination of Hwang, Walker, Chin, Scorcioni, and Zhang disclose substantially all of the elements of claim 21, and further Hwang discloses wherein the analytics engine performs the classification based upon batch data processing, (categorizing module may sort each of the plurality of building automation systems by category, and sort all residential building systems into one group of systems, educational building systems into another group of systems, paragraph [0034]).

(Claim 25)
The combination of Hwang, Walker, Chin, Scorcioni, and Zhang disclose substantially all of the elements of claim 21, and further Walker discloses wherein the analytics engine performs the classification based upon textual data in the annotated input data structure, (various data have been collected regarding the machine alarms and the alarm annotations that may be correlated with each machine alarm, which the machine alarms are grouped by criticality, paragraph [0019]; Fig. 2).

(Claim 26)
The combination of Hwang, Walker, Chin, Scorcioni, and Zhang disclose substantially all of the elements of claim 21, and further Walker discloses wherein the variables classified textually comprise alarms relating to operation of the controlled machine, (collecting a plurality of machine alarms from the machine monitoring system, paragraph [0003], [0036]).

(Claim 27)
The combination of Hwang, Walker, Chin, Scorcioni, and Zhang disclose substantially all of the elements of claim 26, further Zhang discloses wherein the analytics engine determines nuisance alarms from the textual classification, (the alarming module, determines the alarm category when there is an abnormity with any couplings of the motherboard, and further sets a corresponding alarm sound for the coupling. For example, if there is an abnormity with the CPU, the alarming module determines the alarm category as a CPU category, paragraph [0019], [0021]).

(Claim 28)
The combination of Hwang, Walker, Chin, Scorcioni, and Zhang disclose substantially all of the elements of claim 27, and further Walker discloses wherein the analytics engine is configured to compare operator inputs of responses to the alarms and to alter the classification based upon the responses, (an alarm condition that was originally designated as being in the `warning` category may be re-classified into the `critical` category based on the expert input, that the particular alarm condition is really of a critical nature, rather than of a warning nature, paragraph [0022]).

(Claim 29)
The combination of Hwang, Walker, Chin, Scorcioni, and Zhang disclose substantially all of the elements of claim 28, and further Walker discloses wherein the comparison is based upon differences between recommended responses to the alarms and the operator inputs of responses, (from `warning` category may be re-classified into the `critical` category based on the expert input, paragraph [0022]).




The combination of Hwang, Walker, Chin, Scorcioni, and Zhang disclose substantially all of the elements of claim 21, and further Hwang disclose wherein the analytics engine is configured to utilize output of the classification as an input for at least one of modeling and optimization, (data generated by a first building automation system of a first category may be compared with data generated by a second building automation system of the first category, aggregate patterns of behavior may be identified based on the comparison of data, upon identifying an abnormal behavior and a notification may be generated of the first or second building automation system, paragraph [0043]; Fig. 6).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (U.S. 2015/0379111)in view of Walker (U.S. 2017/0236071), further in view of Chin (U.S. 2008/0103736), further in view of Scorcioni (U.S. 8,090,167), further in view of Zhang (U.S. 2007/0088882), and further in view of Weissinger (U.S. 2015/0248476).
(Claim 22)
The combination of Hwang, Walker, Chin, Scorcioni, and Zhang disclose substantially all of the elements of claim 21, Hwang, Walker, Chin, Scorcioni, and Zhang fail specifically disclose wherein the classification is performed in a streaming manner without pre-established classes of variables.
Weissinger teaches performance as data accumulates and new classification streams are added to the system, (paragraph [0092]). 
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify the combined systems Hwang, .

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (U.S. 2015/0379111)in view of Walker (U.S. 2017/0236071), further in view of Chin (U.S. 2008/0103736), and further in view of Scorcioni (U.S. 8,090,167), further in view of Zhang (U.S. 2007/0088882), and further in view of Singh (U.S. 2002/0027954).
(Claim 23)
The combination of Hwang, Walker, Chin, Scorcioni, and Zhang disclose substantially all of the elements of claim 21, Hwang, Walker, Chin, Scorcioni, and Zhang fail specifically disclose wherein the analytics engine performs the classification based on streaming data.
Singh teaches determine classifications based on the incoming video stream, (paragraph [0018]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify the combined systems of Hwang, Walker, Chin, Scorcioni, and Zhang to include classifications based on the incoming video stream as taught by Sigh for performs the classification based on streaming data types.



Claims 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (U.S. 2015/0379111), in view of Chin (U.S. 2008/0103736), further in view of Walker (U.S. 2017/0236071), further in view of Rachevsky (U.S. 2013/0325472), and further in view of Zhang (U.S. 2007/0088882).
(Claim 31)
Hwang discloses substantially all of the elements, a non-transitory computer readable medium, (a non-transitory computer-readable medium, paragraph [0047]; Fig. 7) storing a program causing a computer to execute a method for a physical processor, (central processor, paragraph [0045]; Fig. 7) comprising
acting upon and acting upon the annotated input data structure to classify variables of the annotated input data structure into clusters to produce an output data structure based upon the classification, (received data a plurality of building automation systems, each of the plurality of building automation systems may be categorized, each of the plurality of building automation systems may be sorted by category, and analyzed according to the category of each building automation system, paragraph [0041]; Fig. 5, 3), the annotated input data structure comprising annotated data derived from the sensed data and/or control data of a controlled machine, (“automation sensor data is described, the method may include receiving data generated by a plurality of building automation systems and categorizing each of the plurality of building automation systems”, paragraph [0004]). 
Although, Hwang discloses substantially all of the elements, Hwang fails specifically disclose executing an analytics engine executed by a processor, instantiated upon occurrence of an event of the controlled machine and without human intervention.
 teaches a computer system that can detect a hang condition of the system that can automatically launch the analysis engine to assess the condition, (paragraph [0031]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify the teaching of Hwang which provide analyzing the data generated by the plurality of building automation systems according to the category of each building automation system to include the teaching of Chin to include automatically launch the analysis engine to assess the condition if computer system detect a hang condition as taught by Chin to automatically detect a hang condition of the system (see paragraph [0031]).
Although, Hwang and Chin discloses substantially all of the elements, Hwang and Chin fail specifically disclose annotates the input data to produce an annotated input data structure.
Walker discloses the collection alarm annotations may be notations separately made or developed by machine operators or maintenance specialists that relate to the nature, type, or severity of the alarm condition, (paragraph [0018]; Fig. 2).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify the teaching of Hwang which provide analyzing the data generated by the plurality of building automation systems according to the category of each building automation system to include the teaching of Walker to include notations separately made or developed by machine operators or maintenance specialists that relate to the nature, type as taught by Walker to provide for notation to separate the input data into the type to make it easy for classification.

Rachevsky teaches data may be transformed into a lower dimensional space such as a representational space having a dimensionality related to the number of desired classifications by which the data is to be clustered, (paragraph [0038]); distance may be used, to determine which cluster the input data is nearest or most likely belongs to, data may then be classified according to the cluster to which it was determined the input data belongs, (paragraph [0141]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify the combined systems of Hwang, and Chin to include an data may be transformed into a lower dimensional space such as a representational space having a dimensionality related to the number of desired classifications; and distance may be used, to determine which cluster the input data is nearest or most likely belongs to, data may then be classified according to the cluster as taught by Rachevsky to determine which cluster the input data is nearest or most likely belongs to, the input data may then be classified according to the cluster to which it was determined the input data belongs.
Although, Hwang, Walker, and Chin discloses substantially all of the elements, Hwang fails specifically disclose sending the output data structure for use by a controller to control the controlled machine based on the output data structure; wherein the 
Zhang teaches the information classifying module is configured for classifying the status information according to couplings of the motherboard, and each kind of status information corresponds to an alarm category, and each alarm category corresponds to an alarm sound; alarming module is configured for alarming if any status information of the motherboard does not comply with the corresponding working condition parameters set in the configuration file, this means that the motherboard has an abnormity, the alarming module determines the alarm category when there is an abnormity with any couplings of the motherboard, and further sets a corresponding alarm sound for the coupling,  (paragraph [0015]-[0029]; Fig. 2-3).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify the teaching of Hwang’s system to include determine the alarm category when there is abnormily with any couplings of the motherboard as taught by Zhang for alert the user there is a product does not comply with the corresponding working condition parameters set.

(Claim 32)
The combination of Hwang, Chin, Walker, Rachevsky, and Zhang disclose substantially all of the elements of claim 31, and further Rachevsky discloses wherein the analytics engine performs the classification based upon distances between incidents of the input variables forming the clusters, (the transformed input data may be compared to each cluster to determine which cluster the transformed input data is positioned closest to according to some distance measure, (paragraph [0140]; Fig. 7).

(Claim 33)
The combination of Hwang, Chin, Walker, Rachevsky, and Zhang disclose substantially all of the elements of claim 31, and further Walker discloses wherein the analytics engine performs the classification based upon textually data in the annotated input data structure, (various data have been collected regarding the machine alarms and the alarm annotations that may be correlated with each machine alarm, which the machine alarms are grouped by criticality, paragraph [0019]; Fig. 2).

(Claim 34)
The combination of Hwang, Chin, Walker, Rachevsky, and Zhang disclose substantially all of the elements of claim 33, and further Walker discloses wherein the variables classified textually comprise alarms relating to operation of the controlled machine, (collecting a plurality of machine alarms from the machine monitoring system, paragraph [0003], [0036]).  
Walker teaches collecting a plurality of machine alarms from the machine monitoring system, (paragraph [0003], [0036]).

 (Claim 35)
The combination of Hwang, Chin, Walker, Rachevsky, and Zhang disclose substantially all of the elements of claim 34, further Zhang discloses wherein the (the alarming module, determines the alarm category when there is an abnormity with any couplings of the motherboard, and further sets a corresponding alarm sound for the coupling. For example, if there is an abnormity with the CPU, the alarming module determines the alarm category as a CPU category, paragraph [0019], [0021]).

Claims 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (U.S. 2015/0379111), in view of Chin (U.S. 2008/0103736), further in view of Walker (U.S. 2017/0236071), and further in view of Zhang (U.S. 2007/0088882).
(Claim 36)
Hwang discloses substantially all of the elements, a non-transitory computer readable medium, (a non-transitory computer-readable medium, paragraph [0047]; Fig. 7) storing a program causing a computer to execute a method for a physical processor, (central processor, paragraph [0045]; Fig. 7) comprising: 
acting upon the annotated input data structure to classify variables of the annotated input data structure into clusters to produce an output data structure based upon the classification, the annotated input data structure comprising annotated data derived from the sensed data and/or control data of a controlled machine, (received sensor data from a plurality of building automation systems, each of the plurality of building automation systems may be categorized, each of the plurality of building automation systems may be sorted by category, and analyzed according to the category of each building automation system, paragraph [0041], [0004]; Fig. 5, 3).

Chin teaches a computer system that can detect a hang condition of the system that can automatically launch the analysis engine to assess the condition, (paragraph [0031]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify the teaching of Hwang which provide analyzing the data generated by the plurality of building automation systems according to the category of each building automation system to include the teaching of Chin to include automatically launch the analysis engine to assess the condition if computer system detect a hang condition as taught by Chin to automatically detect a hang condition of the system (see paragraph [0031]).
Although, Hwang and Chin discloses substantially all of the elements, Hwang fails specifically disclose annotates the input data to classify variables of the annotated input data structure.
Walker discloses the collection alarm annotations may be notations separately made or developed by machine operators or maintenance specialists that relate to the nature, type, or severity of the alarm condition, (paragraph [0018]; Fig. 2).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify the teaching of Hwang and Chin which provide analyzing the data generated by the plurality of building automation systems according to the category of each building automation system to include the 
Although, Hwang, Chin, and Walker discloses substantially all of the elements, Hwang fails specifically disclose sending the output data structure for use by a controller to control the controlled machine based on the output data structure; wherein the analytics module automatically and without human intervention implements alarm management based upon the classification to provide visual or audible alarms for maintenance or operational personnel and avoid erroneous or nuisance alarms.
Zhang teaches the information classifying module is configured for classifying the status information according to couplings of the motherboard, and each kind of status information corresponds to an alarm category, and each alarm category corresponds to an alarm sound; alarming module is configured for alarming if any status information of the motherboard does not comply with the corresponding working condition parameters set in the configuration file, this means that the motherboard has an abnormity, the alarming module determines the alarm category when there is an abnormity with any couplings of the motherboard, and further sets a corresponding alarm sound for the coupling,  (paragraph [0015]-[0029]; Fig. 2-3).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify the teaching of Hwang’s system to include determine the alarm category when there is abnormily with any couplings of 

(Claim 37)
The combination of Hwang, Chin, Walker, and Zhang disclose substantially all of the elements of claim 36, and further Walker discloses wherein the variables classified comprise alarms relating to operation of the controlled machine, (collecting a plurality of machine alarms from the machine monitoring system, paragraph [0003], [0036]).

(Claim 38)
The combination of Hwang, Chin, Walker, and Zhang disclose substantially all of the elements of claim 36, Hwang, Chin, and Walker fail specifically disclose wherein the analytics engine determines nuisance alarms from the classification, (the alarming module, determines the alarm category when there is an abnormity with any couplings of the motherboard, and further sets a corresponding alarm sound for the coupling. For example, if there is an abnormity with the CPU, the alarming module determines the alarm category as a CPU category, paragraph [0019], [0021]).

(Claim 39)
The combination of Hwang, Chin, Walker, and Zhang disclose substantially all of the elements of claim 36, and further Walker discloses wherein the analytics engine is configured to compare operator inputs of responses to the alarms and to alter the classification based upon the responses, (an alarm condition that was originally designated as being in the `warning` category may be re-classified into the `critical` category based on the expert input, that the particular alarm condition is really of a critical nature, rather than of a warning nature, paragraph [0022]).

(Claim 40)
The combination of Hwang, Chin, Walker, and Zhang disclose substantially all of the elements of claim 39, further Walker discloses wherein the comparison is based upon differences between recommended responses to the alarms and the operator inputs of responses, (from `warning` category may be re-classified into the `critical` category based on the expert input, paragraph [0022]).
 
Response to the Arguments
Applicant’s arguments filled on 08/09/2021 have been fully considered.  Applicant made the following arguments:
Claims Rejection 35 U.S. C. 101 on Remarks page(s) 8-9.	
	The Examiner response: In response to Applicant's argument of 35 U.S.C. 101 on Remarks page(s) 8-9 on remarks filed 08/09/2021, the examiner respectfully disagreed. It is noted that Applicant added new limitations in claim(s), the amended limitations are generic hardware components which merely use the computer as a tool to perform an abstract idea. MPEP 2106.05(f). In view of the above reason, the rejection is maintained.

 Claims Rejection 35 U.S. C. 103 on Remarks page(s) 9-10.	
Examiner response: In response to Applicant's argument of 35 U.S.C. 103 on Remarks page(s) 9-10 on remarks filed 08/09/2021, the examiner respectfully disagreed. It is noted that Applicant added new limitations in claim(s) that necessitate new ground of rejection as address above by Zhang (U.S. 2007/0088882). In view of the above reason, the rejection is maintained.

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	9AM – 2PM; Thursday 8AM – 12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152


11/13/2021